Citation Nr: 0324729	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
residual of a head injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to service connection for residuals of a 
right elbow injury.

4.  Entitlement to service connection for residuals of a cut 
to the head, other than headaches.

5.  Entitlement to service connection for residuals of a neck 
injury.

6.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an evaluation in excess of 
10 percent for headaches, residual of a head injury.  In that 
decision, the RO also denied service connection for the 
residuals of a cut on the head and of injuries to the right 
hand, right elbow, back, neck, and right shoulder.  The 
veteran subsequently perfected appeals as to each of those 
issues.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in February 2002.

As will be discussed in greater detail below, the veteran has 
recently submitted a signed statement directly to the Board 
indicating that he wishes to withdraw his appeal.  For this 
reason, the Board no longer has jurisdiction over any pending 
appellate issues.  However, we note that medical evidence has 
recently been received in the form of a report of an April 
2003 VA examination, suggesting that the veteran could 
potentially be entitled to service connection for the 
residuals of injuries to the low back, neck, and right 
shoulder.  Because the Board no longer has jurisdiction over 
the veteran's appeal, we are not permitted to consider the 
impact of this evidence on his claims.  Therefore, the Board 
believes that the most appropriate course is to refer these 
matters to the RO for any action deemed appropriate.



FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO denied the 
veteran's claims for an evaluation in excess of 10 percent 
for headaches, residual of a head injury, and service 
connection for the residuals of a cut on the head and of 
injuries to the right hand, right elbow, back, neck, and 
right shoulder.  The veteran subsequently appealed those 
issues.

2.  In a signed statement addressed directly to the Board and 
received by the Board on July 9, 2003, prior to the 
promulgation of a decision, the veteran indicated that he 
wished to withdraw his claims on appeal.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of 
entitlement to an increased evaluation for headaches, 
residual of a head injury, currently evaluated as 10 percent 
disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).

2.  The criteria for the withdrawal of the issue of 
entitlement to service connection for the residuals of a 
right hand injury have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

3.  The criteria for the withdrawal of the issue of 
entitlement to service connection for the residuals of a 
right elbow injury have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

4.  The criteria for the withdrawal of the issue of 
entitlement to service connection for the residuals of a cut 
to the head other than headaches have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

5.  The criteria for the withdrawal of the issue of 
entitlement to service connection for the residuals of a neck 
injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 
C.F.R. §§ 20.202, 20.204(b), (c).

6.  The criteria for the withdrawal of the issue of 
entitlement to service connection for the residuals of a back 
injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 
C.F.R. §§ 20.202, 20.204(b), (c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).

In February 2003, the veteran requested that his case be 
advanced on the docket due to his age (he is 72 years old).  
The Board denied that motion in March 2003.

Later in March 2003, the veteran was notified that the Board 
was developing additional evidence in his appeal.  Under the 
authority of regulations issued after enactment of the VCAA 
and effective February 22, 2002, the Board obtained a medical 
examination of the veteran in April 2003.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  On May 1, 2003, the U.S. 
Court of Appeals for the Federal Circuit invalidated the new 
duty-to-assist regulations.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In a signed statement received on July 9, 2003, prior to the 
promulgation of a decision by the Board, the appellant 
stated, in pertinent part, "I am not interested in receiving 
monetary compensation and would like to withdraw my claim."  
This letter, which was addressed to the Board, appears to 
express a desire to withdraw the pending appeal before the 
Board.  As a result of this withdrawal, no allegations of 
error of fact or law remain before the Board for 
consideration with respect to the issues certified on appeal.  
Consequently, the Board no longer has jurisdiction to 
consider the veteran's appeal, and it must be dismissed, 
without prejudice.


ORDER

The veteran's appeal as to the claim for an increased 
evaluation for headaches, residual of a head injury, 
currently evaluated as 10 percent disabling, is dismissed.

The veteran's appeal as to the claim of entitlement to 
service connection for the residuals of a right hand injury 
is dismissed.

The veteran's appeal as to the claim of entitlement to 
service connection for the residuals of a right elbow injury 
is dismissed.

The veteran's appeal as to the claim of entitlement to 
service connection for the residuals of a cut to the head 
other than headaches is dismissed.

The veteran's appeal as to the claim of entitlement to 
service connection for the residuals of a neck injury is 
dismissed.

The veteran's appeal as to the claim of entitlement to 
service connection for the residuals of a back injury is 
dismissed.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

